Order filed March 26, 2015.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00925-CV
                                   ____________

                      IN THE INTEREST OF T.B., A CHILD


                     On Appeal from the 387th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 12-DCV-198516


                                     ORDER

         On December 9, 2014, we abated the appeal for sixty days and referred the
case to mediation. See Tex. Civ. Prac. & Rem. Code §§ 154.021—.073. On
February 12, 2015, we granted appellant’s motion to extend the abatement period
until March 9, 2015 because mediation was scheduled for March 5, 2015. Our
order required the parties to advise the court whether the case settled. To date, we
have not been advised that the case settled. Accordingly, we issue the following
order:
      The court ORDERS the appeal REINSTATED. Appellant’s brief is due on
or before April 24, 2015.



                              PER CURIAM